496 S.E.2d 385 (1997)
347 N.C. 400
Cynthia Royal MAYNOR
v.
ONSLOW COUNTY.
No. 517P97.
Supreme Court of North Carolina.
December 4, 1997.
Keith E. Fountain, Jacksonville, for Cynthia Maynor.
Gary K. Shipman, Wilmington, for Onslow County.
Prior report: 127 N.C.App. 102, 488 S.E.2d 289.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th day of December 1997."